DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 9-11, 13-19 are presented for examination.

REASONS FOR ALLOWANCE
Claims 1-7, 9-11, 13-19 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claim 1 recites the following limitations: “receive one or more reports from one or more processing elements that request memory transactions and determine a current latency tolerance value based on the reports, wherein the reports are based on status of one or more buffers in which the one or more processing elements are configured to store requests prior to submission to the memory controller circuitry; transition between read turns and write turns for accessing one or more storage elements according to a turn schedule; and switch from a write turn to a read turn prior to a scheduled switch based on the current latency tolerance meeting a threshold value”.
Claim 10 recites the following limitations: “receiving, by memory controller circuitry, one or more reports from one or more processing elements requesting memory transactions and 
 Claim 13 recites the following limitations:
“receive one or more reports from one or more processing elements requesting memory transactions and determine a current latency tolerance value based on the reports, wherein the reports are based on status of one or more buffers in which the one or more processing elements are configured to store requests prior to submission to the memory controller circuitry; transition between read turns and write turns for accessing one or more storage elements according to a turn schedule; and switch from a write turn to a read turn prior to a scheduled switch based on the current latency tolerance meeting a threshold value.”
Said limitations, in combination with the other recited limitations of claims 1, 10 and 13 are not taught or suggested by the prior art of record.
Claims 2-7, 9, 11, 14-19 are considered allowable due to their respective dependencies.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA D DOAN/            Primary Examiner, Art Unit 2133